Citation Nr: 0605891	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 40 percent disabling.

(The issue of entitlement to payment of attorney fees from 
past-due benefits is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1983.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1995 rating action that 
denied service connection for a cervical spine disorder, as 
well as a rating in excess of 10 percent for lumbar spine 
disability.  By rating action of July 1997, the RO granted a 
20 percent rating for the low back disability.  The veteran 
continued his appeal for a higher rating.

In March 1998, a Board videoconference hearing was conducted 
by an undersigned Veterans Law Judge; a transcript of the 
hearing is of record.  

In June 1998, the Board remanded this case to the RO for 
additional development of the evidence and for due process 
development.  By rating action of January 2000, the RO 
granted a 40 percent rating for lumbar spine disability, 
effective November 18, 1998.  The veteran continued his 
appeal for a higher rating.  

In July 2000, the Board granted a 40 percent rating for 
lumbar spine disability prior to November 18, 1998, but 
denied a rating in excess of 40 percent, as well as denied 
service connection for a cervical spine disorder.  In a July 
2000 rating implementing the Board decision, the RO granted a 
40 percent rating for lumbar spine disability from August 15, 
1995.  The veteran, in turn, appealed the Board denials to 
the United States Court of Appeals for Veterans Claims 
(Court).

By March 2001 Order, the Court granted a Joint Motion for 
Remand and to Stay Further Proceedings filed by counsel for 
both parties, vacating the Board's July 2000 decision with 
respect to the denials of service connection for a cervical 
spine disorder and a rating in excess of 40 percent for 
lumbar spine disability, and remanding the matters on appeal 
to the Board for action in compliance with the joint motion.

In September 2001, the Board remanded this case to the RO to 
afford the veteran another Board hearing.  In November 2001, 
a Board videoconference hearing was conducted by an 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.

By decision of June 2002, the Board denied a rating in excess 
of 40 percent for lumbar spine disability, as well as denied 
service connection for a cervical spine disorder.  The 
veteran again appealed the denials to the Court.

By December 2002 Order, the Court granted a Joint Motion for 
Remand and to 
Stay Further proceedings filed by counsel for both parties, 
vacating the Board's June 2002 decision, and remanding the 
matters on appeal to the Board for action in compliance with 
the joint motion.

By rating action of December 2003, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective November 8, 2001.  
While in August 2004, the veteran's attorney filed a Notice 
of Disagreement with the effective date of the award, and the 
RO issued a Statement of the Case (SOC) in October 2004, the 
veteran did not perfect an appeal by filing a Substantive 
Appeal.

In March 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing that development, the RO 
continued the denials of a rating in excess of 40 percent for 
lumbar spine disability, as well as service connection for a 
cervical spine disorder (as reflected in the August 2005 
Supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no persuasive medical evidence of a nexus 
between the veteran's current cervical spine disability and 
his military service.

3.  The veteran's service-connected lumbar spine disability 
is manifested by mild to severe limitation of lumbar spine 
motion, with subjective complaints of chronic pain (increased 
with use and during flare-ups), and weakened movement and 
excess fatigability during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability are not met.    38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The criteria for a rating in excess of 40 percent for 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5289, 5295 
(2003 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the December 1995 rating action, the November 1996 
SOC, the February 1997 SSOC, the March 1997 RO letter, the 
July 1997 rating action and SSOC, the August and November 
1997 RO letters, the December 1997 SSOC, the January, July, 
October, and December 1998 RO letters, the January 2000 
rating action, the February 2000 SSOC, the May 2000 RO 
letter, the July 2000 rating action, the September 2000, 
October 2001, and January, May, and August 2004, and July 
2005 RO letters, the August 2005 SSOC, and the October 2005 
RO letter, the RO variously notified the veteran and his 
representative or attorney of the legal authority governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with these claims.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the March 1997, July 1998, and May 
2004 RO letters, SOC, and SSOCs variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claims; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter May 2004 RO letter 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter May 2004 RO letter specifically notified the veteran 
to furnish any evidence that he had in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been provided to 
the veteran prior to the 1995 rating action on appeal, 
inasmuch as the VCAA was not enacted until 2000.  Moreover, 
the Board finds that the lack of any pre-adjudication notice 
in these matters do not prejudice the appellant in any way.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to this appeal, any delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that, as noted above, his claims were 
fully developed and readjudicated after notice was provided.

Additionally, the Board finds that all necessary development 
of the claims herein decided has been accomplished, and that 
no further action is needed to satisfy the duty to assist in 
connection with either claim.  The RO, on its own initiative 
as well as pursuant to Court Orders and Board remands, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining all available service and 
numerous post-service private and VA medical records from up 
to 2005, and affording him several comprehensive VA 
examinations; reports of those examinations, as well as 
voluminous medical records underlying the August 2003 Social 
Security Administration (SSA) decision finding the veteran 
entitled to disability benefits, have been associated with 
the record and considered in adjudicating these claims.  
Transcripts of the veteran's 1998 and 2001 Board 
videoconference hearings have been associated with the 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to either claim currently under consideration that 
has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims for service 
connection for a cervical spine disorder and for an increased 
rating for lumbar spine disability on appeal, at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.

II.  Factual Background

The service medical records are negative for complaints or 
findings of any cervical spine disorder.  In December 1981, 
the veteran was seen with  a 1-week history of complaints of 
low back pain.  He denied trauma, and reported a history of 
low back pain in the past.  The impression was chronic, mild 
low back pain.  The veteran's neck and spine were normal on 
September 1983 separation examination. Hospitalization 
records from Mayo Regional Hospital show that, in October 
1983, (approximately 1 week prior to discharge from service), 
the veteran was seen with a 2-year history of chronic 
backache.  He also reported that his neck ached at times.  
Examination revealed some muscle spasms in the lumbar region 
on the right.  

Post-service December 1983 Mayo Regional Hospital treatment 
records note the veteran's history of muscle spasms during 
service.  Current X-rays of the lumbosacral spine revealed an 
increased lumbosacral angle with resultant mild lordosis, and 
no other abnormalities.

Treatment records received from Mr. Howard at Myerowitz 
Chiropractic Center note that the veteran was seen in 1984 
with complaints of low back pain.  January 1984 clinical 
notations indicated that the veteran had experienced low back 
pain for more than two years.  On examination, the veteran 
was asymptomatic.  In January 1984 statement, Mr. Howard 
indicated that the veteran had recovered sufficiently to be 
able to return to his regular work.  A February 1984 clinical 
record notes the veteran's complaints of some neck pain; the 
next week Mr. Howard noted that the veteran was much 
improved.  

March 1984 VA outpatient treatment records note the veteran's 
3-year history of back pain.  He complained of low back pain 
without radiation that was aggravated by prolonged standing.  
The diagnosis was spondylolisthesis.  There were no clinical 
findings regarding the cervical spine.

On April 1984 VA examination, the veteran complained of 
chronic low back pain and strain.  He reported that he first 
noticed low back pain in 1981, but did not recall any 
specific injury or aggravating factor.  In addition, he noted 
some discomfort going up between his shoulder blades and into 
the thoracic area.  He denied radiation to the lower 
extremities.  The impression was chronic lumbar spine 
disability.  There were no clinical findings regarding the 
cervical spine.

By rating action of June 1984, the RO granted service 
connection for lumbar spine disability, and assigned a 
noncompensable rating, from October 12, 1983, under the 
provisions of  Diagnostic Code (DC) 5295.

December 1994 VA outpatient treatment records noted that the 
veteran was seen for complaints of neck and lower back pain.  
Examination revealed limited range of motion of the neck and 
limited flexion of the back, both secondary to muscle spasm.  
X-rays of the cervical spine revealed straightening of the 
cervical spine, most likely due to muscle spasm; mild 
degenerative disease of the C-5 and C-6 vertebral bodies; and 
a posterior bony osteophyte which projected into the spinal 
foramina at the C5-6 level on the right side.  X-rays of the 
lumbar spine revealed a mild Schmorl's node deformity; no 
evidence of a compression fracture, displacement, lytic or 
blastic lesions, or obvious spondylolisthesis, and the 
intervertebral disc spaces were maintained.  

By rating action of May 1995, the RO increased the rating of 
the veteran's lumbar spine disability from 0 to 10 percent, 
effective December 30, 1994.

In July 1995, the veteran filed a claim for service 
connection for a cervical spine disorder, and on August 15, 
1995, he filed a claim for an increased rating for lumbar 
spine disability. 

1995 VA outpatient treatment records note that the veteran 
received ongoing treatment for his low back pain.  A January 
1995 X-ray report notes findings of straightening of the 
cervical spine, most likely due to muscle spasm; mild, 
degenerative disease of the C-5 and C-6 vertebral bodies; and 
a posterior bony osteophyte which projected into the spinal 
foramina at the C5-6 level on the right side.  In March 1995, 
veteran complained of worsening pain in the middle of the 
back, as well as constant burning between the shoulder 
blades.  On examination, trunk flexion was to 30 degrees, and 
extension and bilateral lateral flexion were to 10 degrees 
each.  Straight leg raising was to 45 degrees bilaterally.  

On November 1995 VA examination, the veteran reported that 
his back bothered him on a daily basis, particularly on cold, 
rainy days or with overuse or bending.  He reported that his 
job involved standing for 8 hours while operating a loom.  He 
further reported that prolonged walking or sitting for more 
than an hour bothered his back, and that occasionally the 
pain radiated down the left leg.  Current examination of the 
back revealed mild flattening.  Forward flexion was to              
70 degrees, and backward extension and left lateral bending 
was full and painless, but right lateral bending, while full, 
was painful.  The impressions were chronic lumbosacral strain 
and probable degenerative disc disease (DDD).  The examiner 
opined that the veteran might have a mild intermittent 
radiculopathy involving the left leg.

A December 1996 VA outpatient treatment record notes the 
veteran's complaints of cervical neck pain.  He gave a 
history of back injury during service.  On examination, the 
veteran was able to bend over 90 degrees.  Lateral motion was 
to 45 degrees bilaterally.  Gait was normal.  The impression 
included status post back injury.

December 1996 X-rays from Halifax Regional Hospital revealed 
no evidence of any fracture, subluxation, or area of bony 
destruction in the cervical, lumbar, or thoracic spine.  
There was some loss of lumbar lordosis which was nonspecific 
but could relate to some muscle spasm.  The conclusion was no 
radiographic evidence of any acute bony abnormality.

On April 1997 VA examination, the veteran complained of pain 
and stiffness localized to the posterior cervical spine, 
especially at the base, with intermittent paresthesia 
involving the ulnar nerve.  He reported limited range of 
motion of the neck, and also complained of pain in the upper 
lumbar and lower thoracic area that was aggravated by 
prolonged sitting and repetition, and pain with certain 
twisting kind of motion.  He denied using a back support of 
any type.  He denied any leg symptomatology compatible with 
nerve problems.  Current examination of the cervical spine 
showed no evidence of atrophy or deformity.  On range of 
motion testing of the cervical spine, forward flexion was to 
5 degrees, and rotation from 0 to 30 degrees bilaterally.  
The veteran complained of pain in each direction.  
Examination of the thoracolumbar spine showed it was normal 
in appearance, with no obvious structural abnormality.  On 
range of motion testing of the thoracolumbar spine, flexion 
was to 60 degrees, and extension to 5 degrees.  Straight leg 
raising in the sitting position resulted in complaints of 
pain along the hamstrings at the posterior knees, worse on 
the right than the left.  Deep tendon reflexes were normal 
and symmetrical at the patella and Achilles areas.  There 
were no motor deficits involving the upper extremities.  X-
rays of the cervical spine revealed degenerative disk changes 
between C-5 and C-6 with some foraminal narrowing 
bilaterally.       X-rays of the lumbosacral spine did not 
reveal a great deal of abnormality.  The impression was 
history of chronic pain involving the neck and lower back, 
aggravated by repetitive bending, lifting, pushing and 
pulling which, if increased, would make the veteran 
symptomatically worse.  The examiner opined that, 
objectively, the veteran had some restricted range of lumbar 
motion, but otherwise he was neurologically intact.  

A May 1997 VA outpatient treatment record notes the veteran's 
complaints of chronic neck and lumbar pain.  The assessment 
was chronic back pain.  In July, the veteran complained of 
neck and back pain, as well as numbness in the left upper 
extremity.  On examination, range of motion of the neck was 
within normal limits, and the examiner felt that the 
veteran's complaints of pain and numbness were not related to 
neck motion.  

By rating action of July 1997, the RO increased the rating of 
the veteran's lumbar spine disability to 20 percent, 
effective December 30, 1994.

On September 1997 VA outpatient evaluation, the veteran 
complained of generalized back pain, and the assessment 
included degenerative joint disease (DJD) and DDD of the 
cervical spine.  

In a September 1997 statement, the veteran's treating VA 
physician stated that the veteran suffered from chronic 
cervical and lumbar spine pain.  It was noted by history that 
this pain resulted from injuries sustained when the veteran 
was 19 years old.  The veteran described numbness and 
tingling down his arms and legs, without weakness discernable 
on physical examination.  It was also noted that recent 
magnetic resonance imaging (MRI) revealed significant C-5 and 
C-6 disk herniation, although September 1997 
electromyographic (EMG) studies did not demonstrate any 
electrophysiological evidence of cervical radiculopathy (C-5 
to    T-1) on the right or left.

Outpatient treatment records, dated between November 1997 and 
September 1999, reflect the veteran's isolated back 
complaints.  

During the March 1998 Board videoconference hearing, the 
veteran testified that heavy lifting during his military 
service caused his neck and low back disabilities, and that 
he last worked in April 1997, but stopped working because of 
his low back disability.

On November 1998 VA examination, the veteran indicated that 
he worked part-time doing "anything."  He noted that, 
recently, he had been hauling tires and doing carpentry work.  
He reported pain extending from his low back all the way to 
the base of the neck, and weakness, stiffness, and lack of 
endurance in his limbs and hips.  He reported flare-ups every 
day and lost sleep, as well as radiation of pain at times 
into the left lateral leg which lasted about a minute.  He 
stated that he occasionally wore a neck brace.  On 
examination, posterior structures in the neck were tight.  
The levator scapulae muscles bilaterally were sensitive and 
tended to be spastic.  The rhomboids were also tight and 
sensitive.  On range of motion testing of the neck, all 
motions were limited by pain.  Examination of the low back 
revealed symmetrical posture and level iliac crests.  The 
sciatic notches were well padded and not tender.  On range of 
motion testing of the trunk, flexion was to 45 degrees with 
pain; bilateral lateral bending was to 20 degrees with the 
onset of pain; bilateral rotation was to 25 degrees with 
onset of pain; and extension was to             5 degrees.  
Toe and heel walking was felt to be done well.  X-rays of the 
cervical spine revealed mild DJD at multiple levels with some 
osteophyte formation.  X-rays of the lumbar spine revealed 
small Schmorl's nodes at L2-3.  There was no obvious disc 
bulging or extrusion at L2-3, L3-4, or L5-S1.  At L4-5, the 
possibility of a very minimal left paracentral extrusion was 
not excluded.  At L5-S1, there were mild degenerative facet 
changes.  The impressions were myofascial syndrome-shoulder 
girdle, cervical spine area and low back-with recurrent 
symptoms, and chronic recurrent lumbar spine disability.  The 
examiner opined that no true neurological deficits had been 
demonstrated, and that during acute flare-ups, the veteran 
had weakened movement and excess fatigability, but no 
incoordination.  In a November 1998 addendum to this 
examination report, the VA examiner opined that a November 
1998 computerized tomography (CT) scan showed no nerve root 
compression.

On February 1999 VA examination, the veteran complained of 
daily low back pain precipitated by working approximately two 
to three hours, as well as pain and stiffness in the neck and 
shoulders that was aggravated by cold and damp weather.  He 
claimed lack of endurance and fatigability in his arms, 
shoulders, and low back, as well as weakness in his shoulders 
and tailbone.  He reported an occasional shock-like sensation 
in his left leg.  He claimed daily flare-ups and lost sleep.  
On examination of the low back, the iliac crests were level.  
Truncal flexion was to      30 degrees with the onset of 
pain; lateral bending and rotation were to 30 degrees each 
with the onset of pain; and extension was to 5 degrees.  Heel 
to toe walking was done well.  The sciatic notches were not 
tender.  All deep tendon reflexes were normal.  On motor 
testing, there was diminished effort involving all muscles of 
the left leg, but there was no visible atrophy.  Straight leg 
raising was to 35 degrees bilaterally with the onset low back 
pain.  A CT scan revealed no evidence of nerve root 
compression.  X-rays of the cervical spine revealed mild DJD 
at multiple levels with some osteophyte formation.  X-rays of 
the lumbar spine appeared to be normal, except for left 
lumbosacral facet joint DJD.  The impressions were 
generalized myofascial syndrome, severe 
deconditioning/obesity, chronic recurrent lumbar spine 
disability, and mild left facet arthritis at L5-S1.  The 
examiner opined that the veteran definitely did not have 
spondylolisthesis or even spondylolysis.  He noted that a 
November 1998 CT scan showed no nerve root compression, and 
that there were currently no neurological deficits.  He 
further opined that diagnosed generalized myofascial syndrome 
was still thought to be the veteran's major problem, 
affecting his body from the neck and posterior thorax to the 
low back with parascapular structures.  He opined that this 
condition certainly could severely limit the veteran's 
endurance and create fatigability.  No diagnosis regarding 
the cervical spine was rendered.

On June 1999 examination by R. LeBlond, M.D., it was noted 
that a November 1998 lumbar computerized axial tomography 
scan was virtually normal, with good disc height, minimal 
degenerative changes in the facets, no neural element 
compromise, and no evidence of spondylolisthesis or 
spondylolysis, and that the veteran's symptoms could be 
explained with inflammatory muscle syndrome.  Currently, the 
veteran had no complaints of back pain radiating into the 
lower extremities, and he also denied lower extremity 
numbness or tingling.  Current examination of the back showed 
no scoliosis, a negative forward flexion test, and negative 
straight leg raising.  There was tenderness to palpation over 
the lower lumbar spinal region as well as the sacroiliac 
joints bilaterally.  On neurological examination, motor 
testing revealed 5/5 strength in all muscle groups in the 
upper and lower extremities.  Sensation was intact, and deep 
tendon reflexes were equal bilaterally with downgoing plantar 
responses.  Station, gait, and cerebellar examination were 
intact.  The examiner concluded that, while the November 1998 
lumbar computerized axial tomography scan suggested clinical 
correlation due to questionable abnormality, he found no 
evidence of upper or lower motor neuron abnormality on 
current examination, and felt that the veteran appeared to 
have pain of musculoskeletal origin, specifically, myofascial 
pain in the lumbar paraspinal and piriformis muscle groups, 
and perhaps early facet-mediated pain and a mild 
sacroiliitis.  

On June 1999 VA examination, the examiner stated that, after 
a thorough review of the veteran's records and X-rays 
reports, the veteran's current cervical spine diagnosis was 
DJD at the C5-C6 level with right lateral bony neuroforaminal 
stenosis.  In this regard, the examiner noted that the 
veteran had conventional films and a CT scan of his neck done 
less than a year ago, and that these supported this 
diagnosis.  MRI done several years ago also noted C5-C6 
problems.  The examiner noted that he had reviewed the 
September 1997 VA physician's opinion and indicated that she 
felt that the veteran's problem at that time was cervical 
disc herniation at the C5- C6 level without radiculopathy.  
The examiner further noted that he was unable to locate any 
mention of a neck condition in the veteran's service medical 
records, and that the only record generated during that time 
was an October 1983 hospital emergency room note.  The 
examiner noted that the nurse taking the veteran's history at 
the time noted that he complained that the base of his neck 
ached at times.  The VA examiner noted, however, that the 
physician who examined the veteran at that time mentioned no 
neck complaints or physical findings, and only noted the 
veteran's muscle spasms in the high lumbar region on the 
right.  The VA examiner further noted that the veteran 
informed him that the main source of trauma to the neck was 
the fact that he had carried reels of cable or wire 
repeatedly on his shoulders along the base of his neck.  The 
VA examiner opined that there was insufficient evidence to 
conclude that the primary cause of the veteran's current 
cervical spine condition was carrying cable in such a 
fashion, and that the veteran's primary problem in October 
1983 was his chronic backache; he reiterated that he did not 
think that there was sufficient evidence to link the 
veteran's October 1983 emergency room neck complaint to his 
current diagnosis.

In an October 1999 addendum to the February 1999 VA 
examination report, the examiner opined noted that the 
diagnosis of mild left facet arthritis at L-5/S-1 was not 
related to the veteran's military service.

On October 1999 follow-up examination by Dr. LeBlond, motor 
testing showed 5/5 muscle strength, sensation was intact, and 
deep tendon reflexes were equal, with downgoing plantar 
responses.  Station and gait were intact.  There was a 
somewhat limited range of motion of back forward flexion, and 
straight leg raising was negative.  The Faber maneuver and 
internal rotation were negative.  There was tenderness to 
palpation over the right sacroiliac joint, as well as over 
the piriformis muscle and the greater trochanter on the 
right.  The impression was that the veteran was 
neurologically intact, with myofascial pain in the lumbar and 
cervical paraspinals, trapezius, and piriformis muscles, with 
a possible degenerative component to the pain, and a mild 
sacroiliitis.

By rating action of January 2000, the RO increased the rating 
of the veteran's lumbar spine disability from 20 to 40 
percent, effective November 18, 1998.

On July 2000 VA examination, the veteran complained of 
chronic mid-line low back pain with intermittent 
exacerbations of radiating pain to the posterior hips and 
lower extremities to the feet, usually much greater on the 
left than the right.  The examiner noted that February 2000 
VA X-rays revealed mild to moderate degenerative involvement 
of the lumbar spine, with no obvious spondylolisthesis or 
other major abnormality other than mild osteophyte formation.  
Current examination showed normal gait and no palpable masses 
in the lumbar spine.  Reflexes at the ankles and knees were 
2+ and equal, and fully intact.  Motor examination was 5+/5 
throughout the lower extremities.  The veteran reported no 
change in his bowel or bladder habits.  The examiner 
concluded that the veteran showed no signs of any progressive 
neurologic injury or change.  

By rating action of July 2000, the RO effectuated the Board's 
July 2000 decision and assigned a 40 percent rating for the 
veteran's lumbar spine disability, from August 15, 1995.

On August 2000 VA neurosurgical examination of the back, 
there was full forward flexion, and straight leg raising was 
negative.  The back was nontender, with no pelvic tilt, and 
there was no paravertebral spasm.  Lower extremity pulses 
were normal.  There was no alteration of dermatomal sensation 
or dermatomal weakness.  Knee and ankle reflexes were normal, 
with bilateral flexor plantar responses.  The clinical 
impression was chronic pain state of no known etiology, 
without an active radiculopathy or myelopathy.  

On November 2000 VA neurological examination, the veteran 
complained of low back and hip pain that radiated along the 
posterolateral aspect of the thigh into the lower extremity 
and ankles.  There were no bladder or bowel complaints.  He 
denied any muscle wasting or weakness.  August 2000 MRI of 
the lumbar spine was noted to have been normal.  Strength 
testing of the lower extremities was severely limited by pain 
on performing the least movement and least effort in the feet 
and intrinsic muscles, the calves, and the thighs.  The 
veteran complained that elevation of the legs from the couch 
caused extreme and exquisite back pain.  However, the 
examiner noted that there was no muscle wasting or 
fasciculations, and that motor strength was at least 4/5 
since the veteran was able to get up from the couch and chair 
and walk by himself.  Objective testing, however, was 
severely limited, as effort led to back pain and the veteran 
did not comply with the examination too much.  When observed 
sitting while dressing and undressing, he easily lifted his 
leg and put on his socks and shoes, resting his calves on his 
knees.  Deep tendon reflexes were 2+ at the knees and ankles, 
and the plantars were flexor.  The Romberg sign was negative.  
The veteran could walk a couple of steps on his heels and 
also could toe-walk.  There was little if any lumbar 
paravertebral muscle spasm.  The assessment was that the 
veteran most likely suffered from myofascial pain syndrome, 
and that there was no objective evidence on neurological 
examination of motor or reflex loss.  There were sensory 
changes that were purely subjective and somewhat inconsistent 
with previously-reviewed MRI and CT scans.  It was felt that 
the veteran's complaints of severe back pain were quite 
inconsistent with his ability to put on his socks and shoes.              

In an August 2001 statement, F. Graf, M.D., the veteran's 
private physician, indicated that, after a review of the 
veteran's medical records and a direct interview of the 
veteran, there was documentation of treatment for cervical 
and thoracolumbar disorders dating back to December 1981, 
October 1983 and May 1984.  Dr. Graf noted that, on current 
examination, the veteran complained of constant pain in the 
neck, shoulders, arms, middle back, lower back and legs.  
Pain was worse in the morning, increased by excessive work, 
worry and stress, and not relieved by anything.  The veteran 
indicated that he left his last job as a scrap metal salvager 
in 1997 because of back and neck pain.  On examination, range 
of motion of the cervical spine was limited.  There was 
sensitivity to palpation in the anterior cervical triangles 
and on manipulative palpation spring testing at C5-6 and C6-
7.  In addition, there was a reported decrease in sensibility 
to light touch, smooth wheel and Wartenberg's pinwheel in 
both upper extremities.  Reflexes were symmetrical and active 
at the biceps, triceps and brachioradialis.  Hoffmann's sign 
was negative.  In the lower extremities, straight leg raising 
was positive on the left for left-sided low back pain and 
left leg pain at 50 degrees elevation on the left, and 
positive on the right for left-sided low back pain at 60 
degrees elevation on the right.  There was no muscle atrophy 
or circumferential measurement in the upper or lower 
extremities.  A sensory pattern change with diminution and 
sensibility was noted in the entire left leg, and was 
greatest in the L-5 peripheral spinal nerve root pattern, 
lateral thigh and lateral calf.  There was weakness in ankle 
dorsiflexion and long toe extension on the left.  The veteran 
walked with an antalgic gait, a visible limp and decreased 
strength in heel walking.  There were symmetrical and active 
reflexes at the infrapatellar tendon, medial hamstring, and 
tendo Achilles.  Babinski's sign was negative.  Dr. Graf 
opined that the veteran's service-connected injury had 
resulted in his current syndrome of thoracolumbar pain and 
left lower extremity pain, which syndrome he felt met the 
criteria and was equivalent to pronounced intervertebral disc 
syndrome (IVDS), with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.  

During the November 2001 Board videoconference hearing, the 
veteran testified that he last worked in 1998.  His attorney 
maintained that the veteran was not able to work at all 
because of his ongoing back and neck problems.

June 2002 EMG and nerve conduction velocity studies for 
investigation of complaints of persistent left leg numbness 
by D. Goodenough, M.D., showed no electrodiagnostic evidence 
of any significant lumbosacral radiculopathy or plexopathy.  

In a June 2003 statement, Dr. Graf reiterated his August 2001 
opinion that the veteran's current syndrome of thoracolumbar 
pain and left lower extremity pain met the criteria and was 
equivalent to pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Of record is an August 2003 SSA decision, accompanied by 
voluminous medical records underlying that determination, 
finding the veteran entitled to disability benefits from 
November 2000 due to DDD, neuropathy, depression, and 
myofascial pain syndrome.  The Administrative Law Judge 
commented that the objective medical findings did not clearly 
establish the cause of the veteran's symptoms of back and 
neck pain and intermittent leg pain and numbness.

In connection with a February 2005 VA neurological 
examination, the examiner reviewed the medical records in the 
veteran's claims file and his medical history pertaining to 
the low back.  The veteran complained of lumbar pain that 
radiated to the buttocks and the lateral thighs, more to the 
left than the right, as well as left lateral thigh numbness 
and paresthesias, numbness in the left toes, and weakness in 
the lower extremities that was greater on the left than the 
right.  The veteran reported that his back pain occurred 
after prolonged sitting or standing, and was relieved by 
muscle relaxants and other medication.  He stated that he 
could walk .25 mile before he had to stop due to back pain.  
The examiner reviewed March 2001 EMG studies that showed no 
evidence of frank denervation or definite ongoing 
radiculopathy, normal August 2000 MRI of the lumbar spine, 
and repeat June 2002 EMG studies that showed no 
electrodiagnostic evidence of any significant lumbosacral 
radiculopathy or plexopathy.  

Examination of the thoracolumbar spine showed no scoliosis.  
Forward flexion was to 60 degrees, where pain was elicited; 
extension was to 25 degrees, with pain; rightward and 
leftward flexion were restricted by pain to 12 and 13 
degrees, respectively; and right and left lateral rotation 
was restricted to 30 degrees by pain.  Sensory examination 
was uninterpretable because the veteran denied pinprick 
sensation throughout the entire body.  There was no leg 
atrophy.  Deep tendon reflexes were 2+ throughout, and the 
plantars were downgoing.  Lower extremity muscle strength was 
4-5/5.  Straight leg raising elicited pain at 35 degrees on 
the left and 40 degrees on the right.  Gait was essentially 
normal.  The assessment was no definite evidence of lumbar 
disc herniation or radiculopathy.  The examiner felt that the 
veteran was suffering from low back pain which was likely 
myofascial pain syndrome, and opined that he was at a loss to 
explain his symptoms on the basis of lumbar disc disease, 
inasmuch as he had been examined by multiple physicians and 
had multiple examinations including lumbar MRI and CT and 
lower extremity EMG studies, and these had failed to 
demonstrate a radiculopathy or herniated or protruding lumbar 
disc.  Thus, the physician stated that his assessment was not 
consistent with Dr. Graf's 2001 and 2003 opinion that the 
veteran's service-connected low back disability warranted a 
60 percent rating for pronounced IVDS.  Rather, the physician 
agreed with the November 2000 VA neurologist's assessment 
that the veteran most likely had myofascial pain syndrome.

A March 2005 VA orthopedic examiner reviewed the medical 
records in the veteran's claims file and his medical history 
pertaining to the neck and low back, including private 
medical records.  On examination, the veteran complained of 
low back and neck pain which the examiner noted did not seem 
to grossly correspond to bodily physiology or anatomy.  With 
respect to the low back, the veteran complained of constant 
pain radiating into both legs, with permanent numbness, pain, 
and tingling in the left leg, weakness, diminished lifting 
capacity, inability to bend or move, and stiffness.  He 
stated that he could walk for .25 mile.  On examination of 
the low back, the iliac crests were level, and there was no 
visible atrophy.  The veteran claimed diminished sensation in 
the left posterior thigh and calf, as well as in the left 
lateral and dorsal foot.  On range of motion testing, forward 
flexion was to 30 degrees with the onset of pain; repeated 
flexion after        3 tries was to 20 degrees.  Motor 
strength was 5/5 despite sudden loss of resistance.  The 
veteran brought his legs parallel to the floor in the sitting 
position without indication of discomfort.  The dorsalis 
pedis pulse was diminished bilaterally, but the posterior 
tibial pulse was normal.  Straight leg raising was to 30 
degrees bilaterally with the onset of low back pain.  There 
was good to average range of motion of the hips.  The 
examiner reviewed an unremarkable November 1998 lumbar CT 
scan, February 1999 X-rays of the lumbar spine, and normal 
lumbar MRI in August 2000, and opined that past lumbar X-rays 
that showed an increased lumbosacral angle or lordosis did 
not automatically represent pathology.  March 2005 cervical 
MRI revealed non-service-connected end-plate spurring of C5-6 
and C6-7, bilateral C5-6 foraminal stenosis with impingement 
of exiting C-6 spinal nerves, and moderate central canal 
stenosis, with no compression or herniated or ruptured discs.  

The current diagnoses included were chronic, recurrent low 
back strain, and non-service-connected DJD at C5-6 with right 
lateral bony foraminal stenosis.  The examiner commented that 
the veteran's September 1983 examination for separation from 
service was completely negative; that there did not appear to 
be any evidence of cervical spine problems in service; that 
there were no reliable findings of radiculopathy relating to 
the current cervical DJD; and that innumerable old and recent 
evaluations of the veteran had been noteworthy because of 
their lack of objective pathology, except perhaps suggesting 
a compensation neurosis.  The veteran's claims of deficits 
were baffling, because they were vague and did not correspond 
to known distributions of nerves.  The physician opined that 
the CT and X-rays findings indicating some bony foraminal 
stenosis on the right at C5-6 were likely age- and 
occupation-related changes, and not a cause of the veteran's 
seeking medical attention or help while in military service, 
and that it was not as likely as not that any currently-
demonstrated cervical spine disability was the result of 
disease or injury incurred in or aggravated during military 
service.  The doctor concluded that, all in all, the 
veteran's complaints were vastly out of proportion to the 
physical findings; that only the diagnosis of chronic, 
recurrent low back strain was definitely related to his 
military service; and that Dr. Graf's 2003 statement and 
conclusions did not change his assessment.
       
In a July 2005 supplemental statement, the VA physician who 
examined the veteran in March stated that the June 1999 VA 
examiner's diagnosis of DJD at the C5-6 level with right 
lateral bony neuroforaminal stenosis had repeatedly been 
acknowledged by various studies and examiners, but opined 
that the "neuro" component of neuroforaminal stenosis 
should be omitted, since no neurological deficits had been 
demonstrated.  He further opined that these changes most 
likely developed or became symptomatic subsequent to military 
service, since the service records showed no documentation 
that the veteran was seen for neck complaints.  

With respect to Dr. Graf's August 2001 statement describing 
in detail CT findings related to the veteran's neck and back, 
the VA physician opined that those findings had been 
superseded by more recent and accurate MRI interpretations.  
Despite Dr. Graf's notations that November 1998 VA EMG 
studies were negative for radiculopathy, and that March 2001 
low back EMG studies purporting to show early compression of 
the L-5 nerve root required clinical correlation, the VA 
physician commented that Dr. Graf nonetheless reached the 
astonishing and sweeping conclusion that a 60 percent VA 
disability rating was warranted for the veteran's service-
connected low back disability.  In this regard, the VA 
physician pointed out that in February 2005 another VA 
physician examined the veteran with specific emphasis on the 
peripheral nerves, and denied the presence of lumbar 
radiculopathy.  In summary, the VA physician concluded that 
there was no documentation that degenerative changes in the 
veteran's neck caused him to complain while in military 
service, and that the diagnosis of low back strain and 
myofascial syndrome still seemed appropriate.



III.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active peacetime military service, or for aggravation of a 
pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  
Certain chronic diseases, such as DJD (arthritis), when 
manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the presumptions, service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Pertinent to the claim for service connection for cervical 
spine disability, the Board notes that the veteran is 
currently diagnosed with cervical spine DJD.  However, the 
first objective findings of such disease, as noted above, 
were in December 1994, more than 1 year after separation from 
service.  The question thus becomes whether the evidence 
establishes that a medical nexus, or relationship, exists 
between the cervical spine disability first diagnosed post 
service and outside of the applicable presumptive period, and 
the veteran's active military service. 

The Board notes that, in August 2001, Dr. Graf indicated that 
there was documentation of treatment for (in addition to a 
lumbar spine disorder) a cervical disorder dating back to 
December 1981, October 1983 and May 1984.  Clearly, such 
findings would suggest a possible nexus between the current 
cervical spine disability and service.  However, the Board 
finds that Dr. Graf's recitation of what appears in the 
service medical records is not consistent with the contents 
of the actual service medical records.  Indeed, a careful 
appellate review of the record discloses that there were no 
clinical findings or diagnosis of a cervical spine disorder 
reported on those occasions; rather, these records note only 
clinical findings related to the veteran's low back disorder.  
Furthermore, in his conclusion, Dr. Graf related the 
veteran's thoracolumbar disability to in-service injury, but 
offered no opinion as to the relationship between the 
veteran's current cervical spine disability and service.  
Thus, this evidence, as a whole, does not provide persuasive 
support for the veteran's claim that service connection for a 
cervical spine disability is warranted.  

Significantly, the June 1999 VA examiner opined, after a 
thorough review of the veteran's medical records, that there 
was insufficient evidence to conclude that the primary cause 
of the veteran's current cervical spine disability was 
carrying cable during service.  The examiner further opined 
that the veteran's primary problem in October 1983 was his 
chronic backache, and he did not think that there was 
sufficient evidence to link the veteran's October 1983 
emergency room neck complaint to his current cervical spine 
disorder.  In addition, the March 2005 VA examiner opined 
that the CT and X-rays findings indicating some bony 
foraminal stenosis on the right at C5-6 were likely age- and 
occupation-related changes, and not a cause of the veteran's 
seeking medical attention or help while in military service, 
and that it was not as likely as not that any currently-
demonstrated cervical spine disability was the result of 
disease or injury incurred in or aggravated during military 
service.  Thus, the Board finds that the only medical 
opinions that directly address the relationship between the 
veteran's current cervical spine disability and service, 
based on the veteran's actual documented in-service medical 
history and assertions-which the Board finds is the most 
probative evidence on this point-weigh against the claim for 
service connection for a cervical spine disorder.  

Although the veteran may believe that his cervical spine 
problems are related to his duties during his military 
service, nevertheless, in the absence of competent and 
persuasive evidence linking his post-service cervical spine 
disorder to service, his claim must fail.  It is undisputed 
that the veteran is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, and his own symptoms.  However, as a 
layman without the appropriate medical training or expertise, 
he is not competent to render an opinion on a medical matter, 
such as, in this case, the etiology of his current cervical 
spine disability.  See Anderson v. West, 12 Vet. App. 491, 
496 (1999); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  


Under these circumstances, the Board concludes that service 
connection for a cervical spine disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities.  In addition, 
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

While the history of a disability must be considered (Id.; 
38 C.F.R. § 4.1), where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected low back disability has been 
rated under DC 5295.  By regulatory amendment effective 
September 26, 2003, substantive changes were made to the 
schedular criteria for rating diseases and injuries of the 
spine.  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's low back 
disability, and furnished him notice of the revised criteria 
in the August 2005 SSOC, there is no due process bar to the 
Board also considering the former and revised criteria 

Under the criteria of former DC 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  38 C.F.R. Part 4, DC 5295.  As 40 percent is the 
maximum rating assignable under DC 5295, the veteran can only 
be granted an increased rating pursuant to another applicable 
DC, or on an extra-schedular basis.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, and DC 5295 for rating lumbosacral strain 
was changed to DC 5237.  DC 5237 was materially revised to 
provide for assignment of a rating in excess of 40 percent 
only in cases where ankylosis of the thoracolumbar spine has 
been shown.  Under that DC, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.

Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 40 
percent for the veteran's low back disability is not 
warranted under either the former or revised applicable 
criteria.  

Under the former criteria, the Board notes, as indicated 
above, that the veteran has already been assigned the maximum 
schedular rating under former DC 5295 for lumbosacral strain; 
hence, further consideration of this DC is not required.  
Moreover, there are no medical findings of residuals of a 
fractured vertebra (DC 5285), or ankylosis of any portion of 
the spine.  All examination reports from 1994 to 2005 
consistently show that the veteran demonstrates measurable 
range of motion of the low back, as a result of which a 50 
percent rating for ankylosis of the thoracolumbar spine is 
not warranted under either former DC 5289 or revised DC 5237.  
Hence, although former DCs 5285, 5286 and 5289 and revised DC 
5237 provide for assignment of ratings in excess of the 
currently-assigned 40 percent rating, they are not applicable 
in the current appeal.  

As the veteran has been diagnosed as suffering from mild 
facet arthritis, his low back disability could be evaluated 
under DC 5292 on the basis of limitation of motion.  See DCs 
5003, 5010.  The Board notes, however, that, like DC 5295,     
DC 5292 provides for a maximum assignable evaluation of only 
40 percent for severe limitation of motion.  

Although former DC 5293 (revised as DC 5243) provides for a 
60 percent rating for IVDS, the veteran's service-connected 
low back disability may not properly be evaluated under those 
DCs, inasmuch as the weight of the competent medical evidence 
has ruled out the presence of lumbar disc disease and 
radiculopathy, and established only diagnoses of low back 
strain, degenerative changes, and myofascial pain syndrome.

A review of the record shows that that the veteran has had 
longstanding low back pain due to lumbosacral strain and 
arthritis.  Limitation of motion, as shown on range of motion 
testing, has ranged from mild to severe.  During intermittent 
flare-ups, he experiences increased low back pain, weakness, 
and excess fatigability which produce severe limitation of 
lumbar spine motion.  The veteran has reported that his 
chronic low back pain has become increasingly severe over 
time, but recent examiners have noted that no true low back 
neurological deficits have been demonstrated.  In this 
regard, the Board notes that the veteran has been examined by 
multiple physicians and had multiple examinations including 
lumbar MRI and CT and lower extremity EMG studies, and these 
had all failed to demonstrate a radiculopathy or herniated or 
protruding lumbar disc.  Specifically, August 2000 MRI of the 
lumbar spine was normal, March 2001 EMG studies showed no 
evidence of frank denervation or definite ongoing 
radiculopathy, and repeat June 2002 EMG studies showed no 
electrodiagnostic evidence of any significant lumbosacral 
radiculopathy or plexopathy.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§  4.40 and 4.45 are to be 
considered in conjunction with the DCs predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board acknowledges that the veteran experiences chronic 
low back pain, and has considered the effect of pain in 
evaluating his service-connected low back disability.  
However, the fact that the veteran experiences pain 
(increased with use and during flare-ups, as well as weakness 
and excess fatigability during flare-ups) has already been 
taken into consideration in reaching the decision to assign 
the current  40 percent rating.  As functional impairment due 
to pain is contemplated by the current evaluation, that 
factor, alone, provides no basis for any higher rating.

The Board also has considered Dr. Graf's opinion that the 
veteran's low back pain meets the criteria for a 60 percent 
rating under former DC 5293.  However, it is the province of 
adjudicators, and not physicians, to make rating 
determinations on the basis of evidence; thus, a medical 
opinion that the criteria for a particular disability level 
are met is not dispositive of a claim for an increased 
rating.  See, e.g., 38 C.F.R.§§ 4.1, 4.6.  In this case, the 
medical evidence, as noted above, clearly establishes that 
the veteran does not currently have IVDS or any lumbar disc 
disease-much less one representing a progression of, or 
associated with, the service-connected low back disability-
that may properly be rated under former DC 5293 (or revised 
DC 5243).  It also important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In short, the veteran's service-connected low back 
disability, even at its worst, is not shown to warrant 
assignment of a rating higher than the currently-assigned             
40 percent, whether evaluated under the criteria of former 
DCs 5295 or 5289 or, since September 26, 2003, revised DC 
5237.  Accordingly, the Board finds that the record presents 
no schedular basis for assignment of a higher rating for his 
low back strain under any former or revised rating criteria.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of an increased rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  Although the veteran is not currently 
working, there is no showing that his low back disability, 
alone, has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned rating), 
necessitated frequent periods of hospitalization, or 
otherwise rendered inadequate the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for a rating in excess of 40 percent for low back 
strain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for a cervical spine disorder is denied.

A rating in excess of 40 percent for lumbar spine disability 
is denied.



			
	Jacqueline E. Monroe	M. E. Kilcoyne
Veterans Law Judge, Board of Veterans'	  Veterans Law Judge, 
Board of Veterans' Appeals                                                          
Appeals                  

		
	D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


